DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment	

Claims 6 and 16 have been cancelled. Claims 21 and 22 have been added. Claims 1, 13, and 18 have been amended. Claims 1-5, 7-15, and 17-22 are currently pending. 

Allowable Subject Matter

Claims 1-5, 7-15, and 17-22 allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 13 and 18, the known prior art of record taken alone or in combination fails to teach reading a fifth equalization time of the slave in the third phase, writing the fifth equalization time into the master to set the fifth equalization time as the first equalization time, reading a sixth equalization time of the master in the fourth phase, and writing the sixth equalization time into the slave to set the sixth equalization time as the second equalization time, and configuring 

US 2018/0181502 discloses determining first working PHY settings for a transmitter and second working PHY settings for a receiver. No mention of long-reach or short-reach are present. 

US 2009/0097392 discloses determining the working PHY state based on cabling length and affecting the link training based on the cabling lengths. No mention of reading a fifth equalization time of the slave in the third phase, writing the fifth equalization time into the master to set the fifth equalization time as the first equalization time, reading a sixth equalization time of the master in the fourth phase, and writing the sixth equalization time into the slave to set the sixth equalization time as the second equalization time is present. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184